DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH1046266 (machine translation attached - hereinafter ‘266).
	Regarding claim 1:
	‘266 teaches a method for treating at least one lithium ion battery (see paragraph 2) enclosed in a housing containing aluminum (see paragraph 3), comprising: heating the lithium ion battery (roasting - see paragraph 18) using a combustion furnace in which a combustion object is incinerated by flames (seems to be inherent in a “roasting” process), while preventing the flames from being directly applied to the housing of the lithium ion battery (see paragraph 18 where the battery is roasted in a closed vessel).

Regarding claim 2:
	‘266 further teaches a temperature of the lithium ion battery in the combustion furnace is increased in an air atmosphere (inherent in a “roasting” process).

Regarding claims 3 and 10:


Regarding claims 9 and 14:
	‘266 further teaches after heating the lithium ion battery, the lithium ion battery maintains the state where the lithium ion battery is enclosed in the housing (since the battery is inside the closed vessel).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘266 in view of Takahashi et al (US PG Pub. No. 2014/0318313).
Regarding claim 4:
	‘266 teaches all of the above except wherein the battery protection container has at least one gas venting hole for discharging a gas flowing out from 
	Takahashi teaches a lithium ion battery treatment method similar to ‘266 including making gas venting holes (see paragraph 31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘266 with the teachings of Takahashi to include making gas venting holes in order to prevent an explosion.

Claims 5-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘266 in view of JP2014227565A (supplied by applicant, hereinafter ‘565).
Regarding claim 5:	‘266 teaches all of the above except a filling material is arranged together with the lithium ion battery.
	‘565 teaches a lithium ion battery treatment method similar to ‘565 including a filling material (powder P) is arranged together with the lithium ion battery (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘266 with the teachings of ‘565 to include the powder in order to reduce the production of fluorine gas (see ‘565 paragraph 20).

Regarding claim 6:


Regarding claim 7:
	‘266 modified above teaches all of the above except the powder is alumina powder however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the powder be alumina, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 8 and 12-13:
	‘266 modified above teaches in the battery protection container, the entire lithium ion battery is embedded in the filling material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘266 in view of Takahashi and ‘565.
Regarding claim 11:
	See claims 4 and 5 addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al (US PG Pub. No. 2014/0102256)

Tateiwa et al (US PG Pub. No. 2002/0124691)




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762